DETAILED ACTION
Claims 1-24 are pending and have been examined.
There are no new, nor canceled claims.
This application is a CON of 17/167,962, now US 11,290,330.
17/167,962 has PRO 63/121,185. 
17/167,962 has PRO 63/107,983.
Applicant’s amendment necessitates a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see pages 7-9, filed 9/6/2022, with respect to the rejection of Claims 1-24 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive in part.  Examiner disagrees that Smith et al. do not disclose the correlation limitation, as cited below. Examiner agrees that the prediction limitation is not taught by Smith et al. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Smith et al. and Zhou et al., necessitated by amendment..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0014132 A1 (Smith et al.), in view of US 2021/0389894 A1 (Zhou et al.).

As to Claims 1, 9 and 17, Smith et al. disclose an apparatus comprising a processor and a memory, wherein the memory comprises instructions that, when executed by the processor (Smith et al. - ¶ [0064]); a non-transitory computer readable storage medium (Smith et al. - ¶ [0064]); and a computer-implemented method (Smith et al. - ¶ [0018]), respectively, that cause the apparatus to: 
collect, at a cloud server, service data from multiple clusters, via a collector framework service of an edge network (Smith et al. disclose the common database 1142 within the cloud edge cluster network storing telemetry data observations sent by edge devices in multiple node clusters 1102-1108 {1142 and 1102-1108 being mapped to the collector framework service}, then sent to the Orchestration Node 1130 {cloud server} which executes the RLEPM 1132 – Fig. 11 and ¶¶ [0058, 0133, 0138]); 
correlate the service data across the multiple clusters of the edge network (Smith et al. discloses the correlation by the RLEP using data from a plurality of edge computing devices in a plurality of edge clusters - ¶ [0058]); and 
provide a configuration to the collector framework service based on the service data (Smith et al. disclose the RLEPM disclose selecting edge devices based on blockchain records, which ties in Key Performance Indicators {KPIs} and Service Level Agreements {SLAs}, said KPIs determined based on telemetry data observations - ¶ [0027]; and specifying workload execution plans which are sent to the selected edge devices - ¶¶ [0027, 0102-0103, 0118, 0121, 0128, 0131, 0138]).
Smith et al. disclose the edge network, but do not disclose predicting an issue in at least one cluster of the network; and providing a configuration to the at least one cluster. However, Zhou et al. disclose
predict[ing] an issue in at least one cluster of the network (Zhou et al. disclose collecting utilization data from a plurality of clusters and making a prediction of failures - ¶ [0031]); and 
provid[ing] a configuration to the at least one cluster (Zhou et al. disclose collecting utilization data from a plurality of clusters and making a prediction of failures - ¶ [0031]; and instructions to modify any of the node clusters based on failure metric analysis - ¶ [0035]).
It would have been obvious to one of ordinary skill in the art to combine predicting an issue in at least one cluster of the network; and providing a configuration to the at least one cluster, taught by Zhou et al., with providing a configuration to the collector framework service based on the service data, taught by Smith et al., in order to increase resource capacity, reduce costs, and provide access to reliable services to customers (Zhou et al. – Abstract).

As to Claims 2, 10 and 18, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, wherein the memory comprises the instructions that, when executed by the processor, further cause the apparatus to 
provide a configuration override rule, wherein the collector framework service merges the configuration override rule with at least one other configuration override rule (Smith et al. disclose the Service Level Objectives SLOs {first override rule} and Service Level Agreements SLAs {second override rule} that will change the SLO if the KPIs indicate that the customers’ contracted-to agreements are not being met - ¶ [0022]).

As to Claims 3, 11 and 19, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively,
wherein the service data includes a configuration state of a cluster on the edge network (Smith et al. disclose the common database 1142 within the cloud edge cluster network storing telemetry data observations sent by edge devices in node clusters 1102-1108 {1142 and 1102-1108 being mapped to the collector framework service}, then sent to the Orchestration Node 1130 {cloud server} which executes the RLEPM 1132 – Fig. 11 and ¶¶ [0058, 0133, 0138]).

As to Claims 4, 12 and 20, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, 
wherein a first node of a cluster of the edge network applies the configuration based on a first configuration state of the first node, and wherein a second node of the cluster of the edge network maintains an original configuration based on a second configuration state of the second node (Smith et al. disclose the SLAs as cited above for a variety of customers’ applications. As the customers and applications change, so do the SLA requirements. It is unreasonable to conclude that different customers will have exactly the same SLA requirements and run the exact applications at the same time. Therefore a second node will be configured differently than a first at least some of the time).

As to Claims 5, 13 and 21, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, wherein the memory comprises the instructions that, when executed by the processor, further cause the apparatus to 
provide, to the collector framework service, a parsing plugin, wherein the collector framework service parses the service data using the parsing plugin (Smith et al. - ¶¶ [0064, 0185]).

As to Claim 6, 14 and 22, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, wherein the memory comprises the instructions that, when executed by the processor, further cause the apparatus to: 
trigger, based on the service data indicating an issue in a cluster, collection of additional service data from the cluster (Smith et al. disclose detection of limit violations, errors, failures, etc. which naturally require remediation by reassessment of the telemetry data and requests for updated information - ¶ [0022]); and 
generate a remediation action based on the additional service data (Smith et al. disclose detection of limit violations, errors, failures, etc. which naturally require remediation by reassessment of the telemetry data and requests for updated information - ¶ [0022]).

As to Claims 7, 15 and 23, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, wherein the memory comprises the instructions that, when executed by the processor, further cause the apparatus to: 
determine that a first cluster has an issue based on the service data (Smith et al. disclose the improvements, patches {which requires comparisons to determine if a patch, or error fix, is necessary} and updates being distributed to the nodes using libraries, plug-ins, etc. - ¶ [0064]); and 
determine that a second cluster has the issue based on the first cluster and the second cluster sharing a common configuration parameter (Smith et al. disclose the improvements, patches {which requires comparisons to determine if a patch is necessary} and updates {typically distributed to like equipment as needed}  being distributed to the nodes using libraries, plug-ins, etc. - ¶ [0064]).

As to Claims 8, 16 and 24, the combination of Smith et al. and Zhou et al. discloses the apparatus of claim 1; the medium of claim 9; and the method of claim 17, respectively, wherein the memory comprises the instructions that, when executed by the processor, further cause the apparatus to: 
compare the service data to a configuration state of the cluster, wherein the configuration state is stored on the cloud server (Smith et al. disclose the improvements, patches {which requires comparisons to determine if a patch is necessary} and updates being distributed to the nodes using libraries, plug-ins, etc. - ¶ [0064]); and 
determine that the configuration state is out-of-date based on a difference between the service data and the configuration state (Smith et al. disclose the improvements, patches and updates being distributed to the nodes using libraries, plug-ins, etc. - ¶ [0064]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444